21-10074-jlg        Doc 35       Filed 04/22/21 Entered 04/22/21 12:03:10           Main Document
                                               Pg 1 of 8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
In Re:                                                           :   Case No. 21-10074-JLG
         MEDICI 1150 N. AMERICAN                                 :
         STREET LLC                                              :   Chapter 7
                                                                 :
                                    Debtor.                      :
-----------------------------------------------------------------X

  STIPULATION AND AGREED ORDER GRANTING RELIEF FROM AUTOMATIC
                 STAY PURSUANT TO 11 U.S.C. § 362(d)(1)

        This Stipulation and Agreed Order (the “Stipulated Order”) is made between B.S.

Ingersoll, LLC (“Ingersoll”) on the one hand and Salvatore LaMonica (the “Trustee”) acting in

his capacity as Chapter 7 Trustee of the bankruptcy estate of Medici 1150 N. American Street

LLC (the “Debtor”) on the other (Ingersoll and the Trustee are hereinafter collectively referred to

as the “Parties”), acting through their undersigned counsel, and is subject to approval of the

United States Bankruptcy Court for the Southern District of New York (the “Court”) .

        WHEREAS, on or about November 12, 2018, the Debtor entered into a lease agreement

with Ingersoll (as amended, the “Lease Agreement”) for the residential real property located at

1150-1156 North American Street, Philadelphia, PA 19123 (the “Property”);

        WHEREAS, on or about May 20, 2020, the Lease Agreement was amended by consent of

the Debtor and Ingersoll; and

        WHEREAS, in connection with the Lease Agreement, Ingersoll invested significant

money and other resources in the Property in order to complete construction to meet the specific

requirements of the Debtor and its unique and proprietary co-living platform; and

        WHEREAS, on July 16, 2020, pursuant to the Lease Agreement, the Debtor caused Great

American Insurance Company (“Surety”) to issue a bond (the “Lease Bond”) payable only to



                                                        1
OMC\4830-2440-7269.v1-4/12/21
21-10074-jlg       Doc 35       Filed 04/22/21 Entered 04/22/21 12:03:10          Main Document
                                              Pg 2 of 8



Ingersoll, in an amount up to Five Hundred Fifty Thousand Dollars ($550,000.00), as a security

deposit to insure the Debtor’s performance of each and every obligation under the Lease

Agreement; and

         WHEREAS, the Lease Bond provides that Ingersoll shall declare the Debtor in default

upon the occurrence of the Debtor’s non-compliance with the Lease Agreement by delivering

written notice of the default to the Surety within thirty (30) days of the occurrence of the default;

and

        WHEREAS, the Debtor has defaulted under the Lease Agreement including, inter alia,

under Section 20 of the Lease Agreement, by filing the Petition (as defined herein); and

        WHEREAS the Debtor’s default under the Lease Agreement triggers Ingersoll’s rights

under the Lease Bond; and

        WHEREAS, on January 15, 2021, Debtor filed a voluntary petition for relief (the

“Petition”) under Chapter 7 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (the

“Bankruptcy Code”); and

        WHEREAS, the filing of the Petition also triggered the automatic stay under section 362

of the Bankruptcy Code, potentially staying Ingersoll’s ability to send timely notice of the default

to Surety pursuant to the Lease Bond; and

        WHEREAS, on or about January 26, 2021, the Trustee was appointed as successor trustee

to the original appointee, by the Office of the United States Trustee; and

        WHEREAS, Ingersoll, because of the short time period (30 days) within which Notice of

a claim on the Lease Bond had to be delivered to the Surety to preserve the Lease Bond, had

been attempting to contact the original trustee with no success; and




                                                  2
OMC\4830-2440-7269.v1-4/12/21
21-10074-jlg       Doc 35       Filed 04/22/21 Entered 04/22/21 12:03:10         Main Document
                                              Pg 3 of 8



        WHEREAS upon appointment of the Trustee, counsel to Ingersoll immediately contacted

counsel to the Trustee, and was granted authority by the Trustee to complete the ministerial act

of providing notice to the Surety, without prejudice to the rights of Ingersoll or the Trustee; and

        WHEREAS, on February 14, 2021, with the Trustee’s express consent, Ingersoll

provided notice to the Surety of the Debtor’s default under the Lease Agreement, and made a

claim on the Lease Bond; and

        WHEREAS, the Trustee is now willing to consent to a modification of the automatic stay

to permit Ingersoll to proceed to collect on the Lease Bond; and

        WHEREAS, counsel to Ingersoll has continued its communications with counsel to the

Trustee with respect to the Trustee’s intentions with respect to the administration of the Lease;

and

        WHEREAS, after a thorough investigation of the Lease Agreement and exercising his

sound business judgment, the Trustee has determined that he does not desire to administer the

Lease Agreement and is willing to reject the Lease Agreement pursuant to Section 365(d)(1) of

the Bankruptcy Code, and as provided in this Stipulation; and

        WHEREAS, in an effort to avoid the cost and delay associated with a contested motion

for relief from the automatic stay and/or to compel the rejection of the Lease Agreement, the

Parties hereto have determined that a stipulation granting relief from the automatic stay and

providing for the rejection of the Lease Agreement is in the best interests of each of the Parties

and of the Debtor’s estate; and

        NOW, THEREFORE, AFTER CONDUCTING ALL NECESSARY

INVESTIGATION AND DUE DILIGENCE, EACH OF THE PARTIES HERETO,




                                                 3
OMC\4830-2440-7269.v1-4/12/21
21-10074-jlg       Doc 35       Filed 04/22/21 Entered 04/22/21 12:03:10             Main Document
                                              Pg 4 of 8



INTENDING TO BE LEGALLY BOUND, HEREBY STIPULATE, AGREE AND

REQUEST A COURT ORDER AS FOLLOWS:

        1.      Acknowledgment of Interest. It is acknowledged by the parties hereto that

Ingersoll, as payee on the Lease Bond, is the only party who can send notice in accordance with

and collect on the Lease Bond.

        2.      Modification of the Automatic Stay. The Automatic Stay is hereby modified

pursuant to section 362(d)(1) of the Bankruptcy Code in order to permit Ingersoll to exclusively

exercise any and all rights it has to collect on the Lease Bond.

        3.      Rejection of Lease. The Lease Agreement is hereby rejected pursuant to Section

365(a) of the Bankruptcy Code. Upon the entry of the Order approving this Stipulation, Ingersoll

shall be and is hereby authorized to take immediate possession of the Property.

        4.      Waiver and Release of the Claims. Upon entry of the Order of the Bankruptcy

Court approving this Stipulation (the “Order”), any claims of Ingersoll pursuant to Section

502(b)(6) of the Bankruptcy Code or otherwise could be asserted, as well as any claim for the

postpetition retention of the Leasehold premises and lease rejection damages (the “Ingersoll

Claim”) shall be waived. In exchange for the waiver of the Ingersoll Claim, upon the entry of the

Order, the Trustee on behalf of the bankruptcy estate of the Debtor, shall waive and release any

claim the bankruptcy estate may have against the proceeds of the Lease Bond. Except as

otherwise set forth herein, effective immediately upon the entry of the Order, Ingersoll and the

Trustee on behalf of the bankruptcy estate of the Debtor, on behalf of themselves and their past,

present and future partners, directors, officers, subsidiaries, affiliates, principals, agents,

employees, partnerships, shareholders, members, administrators, representatives, predecessors,

joint venturers, independent contractors, successors, assigns, insurers, and attorneys, do hereby



                                                   4
OMC\4830-2440-7269.v1-4/12/21
21-10074-jlg       Doc 35       Filed 04/22/21 Entered 04/22/21 12:03:10           Main Document
                                              Pg 5 of 8



mutually, fully, absolutely, and irrevocably release, remise, acquit and forever discharge one

another and their respective predecessors, subsidiaries and affiliates, and his current and former

managers, members, directors, officers, employees, independent contractors, attorneys, agents,

sole proprietorships, representatives, successors and assigns, and all guarantors, partners,

servants, contractors, professionals, administrators, trustees, owners, beneficiaries, assigns and

heirs of any of them, in any capacity whatsoever, from any and all manner of actions, causes of

action, suits, debts, accounts, contracts, agreements, controversies, judgments, damages, claims,

liabilities, security interests and demands of any nature whatsoever, whether known or unknown,

contingent or matured, direct or indirect, in law or in equity, asserted or which might have been

asserted, which the Debtor ever had, now has or hereafter shall or may have against one another

for, upon or by reason of any act, transaction, practice, conduct, matter, cause or thing of any

kind whatsoever that arose or occurred on or prior to the date of this Stipulated Order, whether or

not now known.

        5.      Application of Federal Rule of Bankruptcy Procedure 4001. The fourteen (14)

day stay pursuant to Federal Rule of Bankruptcy Procedure 4001(a)(3) is hereby waived.

        6.      No Waiver. Except as otherwise set forth herein, nothing contained in this

Stipulated Order shall constitute or operate as a waiver or modification of any of (i) the rights of

Ingersoll relating to the collection of any portion of its claim arising from the Lease Agreement

against any guarantors of the Debtor’s obligations under the Lease Agreement; or (ii) the rights

of the Trustee relating to the pursuit of, collection or liquidation of assets of the Debtor’s

bankruptcy estate.

        7.      No Reliance. Each of the Parties hereto represents, warrants and agrees that in

executing and entering into this Stipulated Order, such Party is not relying and has not relied



                                                  5
OMC\4830-2440-7269.v1-4/12/21
21-10074-jlg       Doc 35       Filed 04/22/21 Entered 04/22/21 12:03:10          Main Document
                                              Pg 6 of 8



upon any representation, promise or statement made by anyone which is not specifically recited,

contained or embodied in this Stipulated Order and/or the Order for Relief.

          8.    Non-Assignment of Claims. The Parties hereto each represent and warrant that

they have not sold, assigned, transferred, conveyed or otherwise disposed of any claim, demand

or cause of action relating to any matter covered herein.

          9.    Binding Effect. This Stipulated Order shall be binding and effective if the Debtor

converts this case to another chapter under the U.S. Bankruptcy Code and is further binding upon

and inures to the benefit of the Parties hereto and their heirs, executors, administrators,

predecessors, trustees, successors and assigns.

          10.   Authorization. The Parties hereto represent and warrant that each of them is

authorized and of full capacity to make, execute and deliver this Stipulated Order.

          11.   Integration and Modification. This Stipulated Order constitutes and is intended to

constitute the entire agreement of the Parties concerning the obligations which are the subject

matter hereof. No covenants, agreements, representations or warranties of any kind whatsoever

have been made by any Party hereto, except as specifically set forth herein. All prior discussions

and negotiations with respect to the releases which are the subject matter hereof are superseded

by this Stipulated Order. No subsequent alteration, amendment, change, modification or addition

to this Stipulated Order shall be binding unless reduced to writing and signed by the Parties

hereto.

          12.   No Admission. Except as specifically set forth herein, this Stipulated Order is not

intended to be and shall not be deemed, construed or treated in any respect as an admission of

liability by any person or entity for any purpose.




                                                  6
OMC\4830-2440-7269.v1-4/12/21
21-10074-jlg       Doc 35       Filed 04/22/21 Entered 04/22/21 12:03:10         Main Document
                                              Pg 7 of 8



        13.     Construction. The terms and provisions of this Stipulated Order shall be

construed in accordance with their plain meaning, without regard for any canons or principles of

construction requiring interpretation against the Party responsible for the preparation of same, or

for any other inconsistent or contradictory canons or principles of construction.

        14.     Counterparts; Electronic Signatures. This Stipulated Order may be executed in

one or more counterparts, each of which shall be deemed an original for all purposes, and all of

which taken together shall constitute one and the same instrument. The delivery of an electronic

signature by any Party hereto shall have same legally binding effect as the delivery of an original

signature.

        15.     Notices: Notices under this Stipulated Order shall be given to the Parties at the

following addresses (or such other address as a Party may designate in writing), by next day mail

or registered mail, return receipt requested, and shall be effective upon mailing:

        If to the Ingersoll:           OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                       Attn: Edmond M. George, Esquire
                                       Centre Square West
                                       1500 Market Street, 34th Floor
                                       Philadelphia, PA 19102

                                       and

                                       B.S. INGERSOLL LLC
                                       Attn: William V. McGroarty, Esquire
                                       6128 Ridge Ave
                                       Philadelphia, PA 19128

        If to the Trustee:             LAMONICA HERBST & MANISCALCO, LLP
                                       Attn: Gary F. Herbst, Esquire
                                       3305 Jerusalem Avenue
                                       Wantaugh, NY 11793

        16.     Headings. The headings set forth in this Stipulated Order are inserted for

convenience of reference only and are to be ignored in any construction of the provisions hereof.

                                                 7
OMC\4830-2440-7269.v1-4/12/21
21-10074-jlg       Doc 35       Filed 04/22/21 Entered 04/22/21 12:03:10        Main Document
                                              Pg 8 of 8



          17.   Further Assurances. From time to time after the date hereof, each Party will

execute and deliver such instruments and documents and do such further acts as may be

reasonably requested by the other Party in order to carry out the purpose of this Stipulated Order.

          18.   Order of Court. The Parties respectfully request Bankruptcy Court approval of

this Stipulated Order as an order of this Court and the entry of the proposed form of Order for

Relief.

 OBERMAYER REBMANN                                   LAMONICA HERBST & MANISCALCO, LLP
 MAXWELL & HIPPEL LLP


 By: /s/ Edmond M. George                            By: /s/ Gary F. Herbst
      Michael S. Pepperman, Esquire                      Gary F. Herbst, Esquire
      Edmond M. George, Esquire                          3305 Jerusalem Avenue
      (pro hac vice pending)                             Wantaugh, NY 11793
      Centre Square West                                 516-826-6500
      1500 Market Street, 34th Floor                     gfh@lhmlawfirmlcom
      Philadelphia, PA 19102                             Counsel to Salvatore LaMonica in his
      215-665-3140                                       capacity as Chapter 7 Trustee of the
      edmond.george@obermayer.com                        bankruptcy estate of Medici 1150 N.
      Counsel to B.S. Ingersoll LLC                      American Street LLC


AND NOW, this _____ day of April, 2021, this Stipulated Order is hereby approved and entered

as an Order by the Bankruptcy Court.




                                             ______________________________________
                                             THE HONORABLE JAMES L. GARRITY, JR.
                                             UNITED STATES BANKRUPTCY JUDGE




                                                 8
OMC\4830-2440-7269.v1-4/12/21
